Citation Nr: 0116828	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel






INTRODUCTION

The veteran had recognized service from December 1941 to 
September 1942 and from July 1945 to March 1946.  He was a 
prisoner of war (POW) from April 1942 to September 1942.  The 
veteran died in November 1999.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating determination of 
the Manila, Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

As noted, the veteran was a POW for approximately 5 months 
during his active service.  The veteran died in November 
1999.  At the time of the veteran's death, service connection 
was in effect for ischemic heart disease as a residual of 
beri beri, evaluated as 30 percent disabling; mild 
malnutrition, evaluated as 10 percent disabling; duodenal 
bulb deformity with scarring from previous ulcer disease, 
with intestinal parasitism, evaluated as 10 percent 
disabling, and pulmonary tuberculosis (PTB), evaluated as 
noncompensable.  

The death certificate listed the immediate cause of death as 
cerebral hemorrhage.  The antecedent case of death was listed 
as cerebral hypertensive disease. 

In light of the VCAA as well as the record which shows that 
the veteran was service-connected for heart disability which 
was rated as 30 percent disabling, the Board finds that the 
RO should obtain a VA medical opinion in order to ascertain 
if it is at least as likely as not that the veteran's 
service-connected ischemic heart disease caused or 
substantially contributed to cause the veteran's death from a 
cerebral hemorrhage due to cerebral hypertensive disease.  
The examiner should also be requested to opine as to whether 
it is at least as likely as not that the debilitating effects 
of the service-connected heart disease rendered the veteran 
materially less capable of resisting the effects of cerebral 
hemorrhage and/or cerebral hypertensive disease.  

In addition, the Board notes that the RO denied a compensable 
evaluation for PTB for accrued benefits purposes in a June 
2000 rating determination.  The appellant's September 2000 
written correspondence can clearly be viewed as a notice of 
disagreement as to this issue.  The RO has not issued a 
statement of the case in response to the notice of 
disagreement.  This issue must be remanded to the RO for the 
issuance of a statement of the case.  Ledford v. West, 136 
F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d1304 (Fed. 
Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The appellant should be informed that 
she may submit additional medical records 
and the RO should afford her an 
opportunity to do so.  

2.  The RO should obtain a VA medical 
opinion in order to ascertain if it is at 
least as likely as not that the veteran's 
service-connected ischemic heart disease 
caused or substantially contributed to 
cause the veteran's death from a cerebral 
hemorrhage due to cerebral hypertensive 
disease.  The examiner should also be 
requested to opine as to whether it is at 
least as likely as not that the 
debilitating effects of the service-
connected heart disease rendered the 
veteran materially less capable of 
resisting the effects of cerebral 
hemorrhage and/or cerebral hypertensive 
disease.  The claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to provide the medical 
opinion.  The complete rationale for each 
conclusion reached should be set forth in 
a typewritten report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's claim for 
service connection for the cause of the 
veteran's death on the merits.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.  If any 
benefit requested by the appellant 
continues to be denied, she must be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before her claim file is returned 
to the Board for further appellate 
consideration.

5.  The RO should issue a statement of 
the case covering the issue of 
entitlement to a compensable evaluation 
for PTB for accrued benefits purposes, 
decided in the June 2000 rating decision, 
which the appellant has disagreed with, 
but for which she has not, as yet, been 
issued a statement of the case.  A 
statement of the case should be provided 
to the appellant and she should be 
advised of the requirements necessary to 
perfect a timely appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


